Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 24, 2017

                                       No. 04-16-00513-CR

                                       William B. EAKLE,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR10789
                        Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
         The reporter’s record in this appeal was originally due on December 6, 2016. On
December 8, 2016, the deputy clerk of this court notified Lisa Ramos that the reporter’s record
was late and that she must either file a notification of late record or the reporter’s record must be
filed no later than January 9, 2017. TEX. R. APP. P. 37.3(a)(2). We received no response to our
letter, and the reporter’s record has not been filed. A phone call and message left by the deputy
clerk on January 17, 2017, has not been returned.

       It is therefore ORDERED that Lisa Ramos must file the reporter’s record in this court
within ten (10) days from the date of this order. If the record is not received by such date, a
show cause order shall issue directing Lisa Ramos to appear on a day certain and show cause
why she should not be held in contempt for failing to file the record. The clerk of this court shall
cause a copy of this order to be served on Lisa Ramos by certified mail, return receipt requested,
with delivery restricted to the addressee only, or give other personal notice of this order with
proof of delivery.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.
___________________________________
Keith E. Hottle
Clerk of Court